Name: 97/543/ECSC: Commission Decision of 7 July 1997 on the conclusion of an Agreement in the form of an exchange of letters between the European Coal and Steel Community and the Russian Federation extending the Agreement between the European Coal and Steel Community and the Russian Federation on trade in certain steel products for the period 1 July to 30 September 1997
 Type: Decision
 Subject Matter: iron, steel and other metal industries;  European construction;  international trade;  Europe;  European Union law
 Date Published: 1997-08-12

 Avis juridique important|31997D054397/543/ECSC: Commission Decision of 7 July 1997 on the conclusion of an Agreement in the form of an exchange of letters between the European Coal and Steel Community and the Russian Federation extending the Agreement between the European Coal and Steel Community and the Russian Federation on trade in certain steel products for the period 1 July to 30 September 1997 Official Journal L 222 , 12/08/1997 P. 0036 - 0036COMMISSION DECISION of 7 July 1997 on the conclusion of an Agreement in the form of an exchange of letters between the European Coal and Steel Community and the Russian Federation extending the Agreement between the European Coal and Steel Community and the Russian Federation on trade in certain steel products for the period 1 July to 30 September 1997 (97/543/ECSC) THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Coal and Steel Community, and in particular Article 95 (1), thereof,Having consulted the Consultative Committee and with the unanimous assent of the Council,Whereas, the Commission has finalized negotiations for an Agreement in the form of exchange of letters between the European Coal and Steel Community and the Russian Federation extending the Agreement between the European Coal and Steel Community and the Russian Federation on trade in certain steel products for the period 1 July to 30 September 1997,HAS DECIDED AS FOLLOWS:Sole Article 1. The Agreement in the form of exchange of letters between the European Coal and Steel Community and the Russian Federation extending the Agreement between the European Coal and Steel Community and the Russian Federation on trade in certain steel products for the period 1 July to 30 September 1997 is hereby approved on behalf of the European Coal and Steel Community.2. The text of the Agreement (1) is annexed to this Decision.Done at Brussels, 7 July 1997.For the CommissionLeon BRITTANVice-President(1) See page 37 of this Official Journal.